Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Advisory Action mailed 7/27/2022 is hereby vacated, the amendment filed 7/13/2022 is entered, and prosecution is reopened to apply new rejections in a non-final rejection with a new period for response starting from the mail date of the instant action.

Election/Restrictions
	Applicant’s election of Group I, directed to a tri-molecular complex, set forth in claims 22-25, 29, 30, and 33-42. The Applicant respectfully submits that claims 22-25 and 29-42, as amended, are generic to the elected species in the reply filed on 4/12/2021. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

	Claims 26-28 are withdrawn from further consideration as being drawn to a non-elected invention.

	Thus, the restriction/election of species is hereby made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-25 and 29-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The claims are drawn to a tri-molecular complex according to formula 1, which is represented by P- Mn+ - R.  Thus, the claims are drawn to a genus of three compounds (and a genus of their use) that is defined only by their function (to form a complex).  between the extract(s) in the claimed composition and that of their nature-based counterparts.  The lipid compound is any phospholipid (which reads on thousands of possibilities), a metal ion (dozens), and Compound P is especially broad, being drawn to essentially any natural compound found in an extract from any plant, animal, etc. (untold many millions of possibilities).  The possible permutations are essentially unlimited in number, only limited by whether or not they have the function to form a complex together.
	To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. In the instant case, the only factor present in the claims is drawn to a tri molecular complex. The specification appears to indicate a specific composition (tri molecular complex-Example 1) but that is the only tri molecular complex described by applicant.  There is no description of a representative number of examples of different chemical structures encompassed by component P which has the capability of forming a trimolecular complexes as claimed.  There is no description of what structural features of compounds as broadly claimed by “P” which would have the capability of specifically forming the claimed trimolecular complex.  Accordingly, in the absence of sufficient recitation of distinguishing characteristics, the specification does not provide adequate written description of the claimed genus which encompassed the broad definition of “P” within the claimed trimolecular complex.
	Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed (See page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is now is claimed.” (See Vas-Cath at page 1116). As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed tri molecular complex of formula 1 (other than the specific example 1 disclosed) and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation or identification. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v.Revel, 25USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18USPQ2d 1016. 
	One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.  Therefore, only the specifically described “tri molecular complex” in example 1, but not the full breadth of the claims meets the written description provision of 35 U.S.C. 112, first paragraph. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115). 



	Claims 22-25 and 29-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 22-23, etc., the use of “P comprises a natural compound, wherein said compound is purified” or “said compound is included in an extract …” renders the claims indefinite because what constitutes a “natural compound” is unclear.  Does the term require that the compound be present in nature?  Or, does it include synthetically made compounds that are identical structurally to what is present in nature?  Does it include simple compounds such as oxygen or OH?  What constitutes a non-natural compound because all natural compounds have not been identified so it is unclear whether a given compound is definitely not found in nature and thus is excluded from the definition?  The term “natural compound” simply does set forth a clear boundary as to what compounds are include and which compounds are excluded from the definition.  Also, because the compound is claimed as a part of a formula, that compound is simply present in the claimed complex; being “purified” has no effect on whether or not a trimolecular complex comprising the compound is present in the claimed complex.  This type of limitation, as those described immediately below, make no sense as a limitation within a chemical formula and thus are unclear.
Regarding claims 31-33 and 35, the limitations of component P to certain percentages of at least one phytochemical or at least one oleoresin, wherein the metal ion is in a particular % range, and wherein the phospholipid is in a certain percentage range, renders the claims indefinite because these are components in the chemical formula of Formula I.  Each component is specifically claimed as a part of the chemical formula and the product of claim 22 is simply a formulation comprising a tri-molecular complex according to Formula I.  Because the complex requires those components, they must be present 100% of the time.  Therefore, it is unclear how those components as part of the complex of Formula I can be not present some of the time in the trimolecular complex and still meet the claim limitations.
Regarding claim 36, the limitation to a weight ratio of component P to the metal hydroxide source renders the claim indefinite because limiting the component P within the formula of the trimolecular complex component to a particular weight ratio with the source of the metal ion also is unclear because the source of the metal ion is not a part of the formula.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 23-25, 30, 36, and 41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claims are directed to a composition comprising a natural compound extract.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  See MPEP 2106.
The statutory categories of invention under 35 U.S.C. 101 are processes, machines, manufactures, and compositions of matter. However, certain members of these categories constitute judicial exceptions, i.e., the courts have determined that these entities are not patentable subject matter. These judicial exceptions include abstract ideas, laws of nature, and natural phenomena. The Office released guidance on December 16, 2014 for the examination of claims reciting natural products under 35 U.S.C. 101 in light of the recent Supreme Court decisions in Association for Molecular Pathology v. Myriad Genetics, Inc. (569 U.S. ___, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013)) and Mayo Collaborative Services v. Prometheus Laboratories (566 U.S. ___, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012)), Diamond v. Chakrabarty, 447 U.S. 303 (1980)) and Funk Brothers Seed Co. v. Kalo Inoculant Co. - 333 U.S. 127 (1948)). (inter alia). See eg. MPEP 2106.04(b)
The Supreme Court has explained that the judicial exceptions reflect the Court’s view that abstract ideas, laws of nature, and natural phenomena are "the basic tools of scientific and technological work", and are thus excluded from patentability because "monopolization of those tools through the grant of a patent might tend to impede innovation more than it would tend to promote it." Alice Corp., 134 S. Ct. at 2354, 110 USPQ2d at 1980 (quoting Myriad, 133 S. Ct. at 2116, 106 USPQ2d at 1978 and Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 (2012)). The Supreme Court’s concern that drives this "exclusionary principle" is pre-emption. Alice Corp., 134 S. Ct. at 2354, 110 USPQ2d at 1980. The Court has held that a claim may not preempt abstract ideas, laws of nature, or natural phenomena; i.e., one may not patent every "substantial practical application" of an abstract idea, law of nature, or natural phenomenon, even if the judicial exception is narrow. 
While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016). Instead, questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo (the Alice/Mayo test referred to by the Office as Steps 2A and 2B). It is necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible. 
Products of Nature: When a law of nature or natural phenomenon is claimed as a physical product, the courts have often referred to the exception as a "product of nature". Products of nature are considered to be an exception because they tie up the use of naturally occurring things, but they have been labeled as both laws of nature and natural phenomena. See Myriad 133 S. Ct. at 2116-17, 106 USPQ2d at 1979 (claims to isolated DNA held ineligible because they "claim naturally occurring phenomena" and are "squarely within the law of nature exception"); Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 130, 76 USPQ 280, 281 (1948) (claims to bacterial mixtures held ineligible as "manifestations of laws of nature" and "phenomena of nature"). Step 2A of the Office’s eligibility analysis uses the terms "law of nature" and "natural phenomenon" as inclusive of "products of nature". 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

It is important to keep in mind that product of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart. Instead, the key to the eligibility of all non-naturally occurring products is whether they possess markedly different characteristics from any naturally occurring counterpart. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

When a claim recites a nature-based product limitation, examiners use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A. Nature-based products, as used herein, include both eligible and ineligible products and merely refer to the types of products subject to the markedly different characteristics analysis used to identify product of nature exceptions. 
The Markedly Different Characteristics Analysis 
	The markedly different characteristics analysis is part of Step 2A, because the courts use this analysis to identify product of nature exceptions. If the claim includes a nature-based product that has markedly different characteristics, then the claim does not recite a product of nature exception and is eligible. If the claim includes a nature-based product that does not exhibit markedly different characteristics from its closest naturally occurring counterpart in its natural state, then the claim is directed to a "product of nature" exception (Step 2A: YES), and requires further analysis in Step 2B to determine whether any additional elements in the claim add significantly more to the exception. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Nature-based Product Claim Analysis
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Where the claim is to a nature-based product by itself, the markedly different characteristics analysis should be applied to the entire product. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where the claim is to a nature-based product produced by combining multiple components, the markedly different characteristics analysis should be applied to the resultant nature-based combination, rather than its component parts. Where the claim is to a nature-based product in combination with non-nature based elements, the markedly different characteristics analysis should be applied only to the nature-based product limitation. For a product-by-process claims, the analysis turns on whether the nature-based product in the claim has markedly different characteristics from its naturally occurring counterpart. 
	The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties, and are evaluated based on what is recited in the claim on a case-by-case basis. If the analysis indicates that a nature-based product limitation does not exhibit markedly different characteristics, then that limitation is a product of nature exception. If the analysis indicates that a nature-based product limitation does have markedly different characteristics, then that limitation is not a product of nature exception. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Because the markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state, the first step in the analysis is to select the appropriate counterpart(s) to the nature-based product.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 When there are multiple counterparts to the nature-based product, the comparison should be made to the closest naturally occurring counterpart. When the nature-based product is a combination produced from multiple components, the closest counterpart may be the individual nature-based components of the combination. Because there is no counterpart mixture in nature, the closest counterparts to the claimed mixture are the individual components of the mixture, i.e., each naturally occurring species by itself. See, e.g., Funk Bros., 333 U.S. at 130, 76 USPQ at 281 (comparing claimed mixture of bacterial species to each species as it occurs in nature).
Markedly changed characteristics can include structural, functional, chemical changes. In order to show a marked difference, a characteristic must be changed as compared to nature, and cannot be an inherent or innate characteristic of the naturally occurring counterpart or an incidental change in a characteristic of the naturally occurring counterpart. Myriad, 133 S. Ct. at 2111, 106 USPQ2d at 1974-75. Thus, in order to be markedly different, applicant must have caused the claimed product to possess at least one characteristic that is different from that of the counterpart. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
If there is no change in any characteristic, the claimed product lacks markedly different characteristics, and is a product of nature exception. 

            The claims are directed to a tri-molecular complex according to formula I:

P—Mn+ - R

Formula I

wherein,
P comprises a natural compound, wherein said natural compound is included in an extract, wherein the extract is a ginger extract, said ginger extract being a crude extract, a purified extract, a fractionated extract, an oleoresin, an oleo-gum-resin, or a gum resin;
Mn+ is a metal ion, wherein n is 2 or 3; and
R is a phospholipid which is not markedly different from its closest naturally-occurring counterpart because there is no indication that their combination, amounts or preparation has caused the nature-based product to have any characteristics that are markedly different from the closest naturally-occurring product and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The rationale for this determination is explained below:
Step 1: Determine if the claims are directed to one of the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: a process, machine, manufacture or composition of matter. YES, the claims are directed to a composition of matter (i.e., extract), which is a statutory category within at least one of the four categories of patent eligible subject matter. 
Step 2A: PRONG ONE: Evaluate whether the claim recites a Judicial Exception
(e.g., law of nature, natural phenomenon, or an abstract idea). YES, the claims are product claims reciting something that appears to be a nature-based product (i.e., extract) which is not markedly different from the closest naturally-occurring counterpart (i.e., the individual nature-based products). 
Note: with respect to extracts of natural products such as a crude extract, the closest naturally-occurring counterpart is always the same compounds found in the extract, present in the non-isolated form in the source plant material. Extracts that are made simply by separating the extracted components from the non-extracted components, is a partitioning process that absent any specific chemical modification, merely separates the compounds leaving their activities unchanged (as is evidenced by the instantly claimed invention). 
  Ingredients recited in the claims are natural products that would occur naturally; thus, the claims involve the use of judicial exceptions. There is no indication in the record of any markedly different characteristics (either structural or functional) of the composition as broadly claimed.  For example, there is no evidence of record of a structural difference between the extract(s) in the claimed composition and that of their nature-based counterparts.  The broadest claim reads on any phospholipid (which reads on thousands of possibilities) a metal ion (thousands of possibilities) and any extract of a natural or un-natural compound (millions of possibilities). There is no evidence on the record that the three components (P, Mn+ and R) when put together yield any characteristics which are across the whole broad scope as claimed markedly different from the individual components already found naturally in the compounds or un-natural compounds. Consequently, the claimed compositions are structurally the same as their closest naturally- occurring counterparts. 
	Additionally, in fact, trimolecular complexes that meet the definition of Formula I are known in nature.  Melcrova teaches that calcium cation inherently forms complexes with phospholipids in phospholipid layers, see entire reference, especially the abstract. Therefore, inherently a complex will be formed when a calcium cation inherently forms complexes with phospholipid layers, see entire reference, especially, abstract, page 1, and Figure 7. One phospholipid in the complexes taught by Melcrova ( for example, Figure 7) meet the definition of compound P since such phospholipids are found in lipophilic plant extracts, Ca meets the definition of calcium ion, and the other phospholipid meets the definition of “R”.  
Nor is there any difference in functional characteristics. To show a marked difference, the characteristic(s) must be changed as compared it closest natural-occurring counterpart. Furthermore, inherent or innate characteristics of the naturally occurring counterpart cannot show a marked difference. Likewise, differences in the characteristics that came about or were produced independently of any effort or influence by Applicant cannot show a marked difference. 
The recitation of specific amounts of the ingredients does not affect this analysis because it is well known and routine in the art to mix specific amounts of active ingredients with additional ingredients. The same holds true for whether the composition is a cosmetic, pharmaceutical or food composition since there is nothing which imparts a markedly different characteristic on the composition. In this case, there is only an “extract”, whatever that means. Therefore, the claim is not meaningfully limited and does not amount to significantly more than each product of nature by itself. Finally, the claimed composition is like the novel bacterial mixture of Funk Brothers, which was held ineligible because each species of bacteria in the mixture continued to have “the same effect it always had”, i.e., it lacked markedly different characteristics. Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948), discussed in Myriad Genetics, 133 S. Ct. at 2117. While not discussed in the opinion, it is noted that several of the claims held ineligible in Funk Brothers recited specific amounts of the bacterial species in the mixture, e.g., claims 6, 7 and 13. Funk Brothers, 333 U.S. at 128 n.1.
Thus, there is no evidence of record to indicate that the claimed product is markedly different, structurally, chemically, functionally, than its closest naturally occurring counterpart. 
PRONG TWO: Evaluate whether the judicial exception is integrated into a practical application. The claims are directed to a composition, not a physical manifestation of its specific practical use such as a particular treatment or prophylaxis for a disease or medical condition.
Thus the cited claims are directed to a judicial exception to patentable subject matter.
Step 2b: Determine whether the claim directed to a judicial exception provides an inventive concept. For example, the claims may recite additional elements that amount to significantly more than the judicial exception. In the instant case, NO, the claims are directed to an extract composition without any other components that could add significantly more to the exception. No other specific limitations other than what is well-understood, routine and conventional in the field at a high level of generality have been added to the claimed nature-based product (e.g., addition of well -known ingredients). 
	Thus, the claimed composition is not eligible subject matter under current 35 USC 101 standards. See MPEP 2106.07.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

  Claim(s) 22-25, 29, 30, 34, 37, 41, and 42 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Bombardelli et al. (US 2015/0202246) and as evidenced by Melcrova et al. (herein enclosed).
	Bombardelli teaches a composition for treating cancer patients comprising a lipophilic extract of ginger, silybin complex with phospholipids, dicalcium phosphate, among several other ingredients (Examples 1 and 2).  The phospholipids used include soya [0016], and specifically phosphatidylcholine [0032], which is a very common phospholipid found in all plants, including ginger.  Lipophilic extracts of ginger contain phospholipids because they are lipophilic and thus would be extracted as a part of making a lipophilic extract of ginger since phospholipids are a significant portion of all plant cells, including ginger cells, and such compounds are extracted in making lipophilic extracts of plants.  The presence of dicalcium phosphate, one of the sources of metal ions in the instant claim 24 would inherently cause formation of complexes between the phospholipids present as evidenced by Melcrova et al. which then would meet the limitations of the claimed trimolecular complex, with phospholipids comprising both P and R and calcium being the metal ion.
	Melcrova teaches that calcium cation inherently forms complexes with phospholipid layers, see entire reference, especially the abstract. Therefore, inherently a complex will be formed when a calcium cation inherently forms complexes with phospholipid, see entire reference, especially, abstract, page 1, and Figure 7. Note that since this is true, Bombardelli anticipates the complex of Formula 1 since as evidenced by Melcrova, a complex will inherently be formed when the components are added together and using the components together (as applicant alleges) creates this “sustained release effect”. 
	Also, inherently the complex is embedded in an oleoresin matrix since oleoresins are semi-solid extracts composed of resin and essential or fatty oil (i.e., lipophilic extract made solid), obtained by evaporation of the solvents used for their production.  Note that Bombardelli dries the complex which will create the oleoresin. Note that the composition will inherently exhibit a sustained release profile for P since the same components as claimed are used in Bombardelli.  The composition taught by the reference is put into tablets [0033] and thus the other ingredients, such as the preservative silicon dioxide (which also is a flow property enhancer) making up the tablets are pharmaceutically acceptable excipients.
	Regarding the claim 37 limitation to ratio of “P” to “R”, because the claimed trimolecular complexes that would form include phospholipid for both R and P, the ratio would be about 1:1 well-within the claimed ratio.
	

Claim Rejections - 35 USC § 103
Claims 22-25, 29-30, 34, and 37-42 are rejected under 35 U.S.C. 103 as being unpatentable over Bombardelli et al. (US 2015/0202246) in view of EP 2229940 (of record) and as evidenced by Melcrova et al. (herein enclosed). 
	The teachings of Bombardelli et al and Melcrova et al are set forth above and applied as before.
	However, Bombardelli does not teach use of citric acid as a stabilizer in the composition.
	EP discloses a composition [0038] comprising in one capsule, an acid, a sufficient amount of curcumin, a sufficient amount of quercetin and a sufficient amount of an emulsifier and the acid is an organic acid selected from the group consisting of citric acid, malic acid, acetic acid, tartaric acid, lactic acid, alginic acid and a mixture thereof, which organic acids are well-known in the art as stabilizer/preservatives.  The amounts used of the acid are between1 and 5 mgs.
	It would have been obvious at the effective filing date of the claimed invention to modify the composition inherently comprising a trimolecular complex as taught by Bombardelli et al as evidenced by Melcrova et al by including an organic acid such as citric acid to act as a stabilizer of compositions comprising extracted compounds and phospholipids because EP teaches it is within the ordinary skill in the art to include such acids in the claimed amounts in compositions comprising extracted compounds and phospholipids like lecithin.  Absent evidence to the contrary, there would have been a reasonable expectation of success to include citric acid in claimed amounts in the composition taught by Bombardelli et al as a stabilizer/preservative.


Response to Arguments
	The declaration filed 2/22/2022 and the applicant’s arguments filed 7/13/2022 are not persuasive in overcoming the rejections presented in this new Office Action.
	Regarding the declaration, the evidence provided is directed to a very specific reaction between ginger extract, etc.  Any evidence of a change in characteristics is only evidence of a markedly different characteristic for the specific transformation of the ginger extract and is not reasonably applicable across the extremely broad range of trimolecular complexes as claimed.  See also Melcrova described above that teaches complexes that are encompassed by the claimed trimolecular complexes are naturally occurring and thus would have the same characteristics and would not be markedly different.
	Regarding applicant’s arguments, they are all drawn to rejections that are no longer pending.  The Bombardelli reference was included in a new reference arguing a different basis for rejection, with evidence provided by Melcrova of the inherency of the formation of trimolecular complexes as claimed in the composition taught by Bombardelli.  Therefore, the arguments are not persuasive in overcoming the new rejections of record.

	Claims 43 and 44 are free of the art. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967. The examiner can normally be reached M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655             


/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655